Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

Information Disclosure Statement

The information disclosure statement submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
	The Amendment filed 06/03/2021 has been entered. Claims 1-12, 14-18 and 20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 20170060398 A1 hereinafter Rastogi) in view of Park et al. (US 20150077381 A1 hereinafter Park).

As to independent claim 1, Rastogi teaches a mobile device comprising:  [mobile ¶29]
a display [Fig. 9 display 925 ¶31] configured to present a user interface to a user; one or more sensors; and  [Fig. 5 illustrates a presented user interface ¶20]
a processor configured to: [Fig. 9 processor 905 ¶31]
receive sensor data from the one or more sensors, [sensors detect positions (data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determine a hand of the user that is holding the mobile device based on the received sensor data, and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]

adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device,
However, Park teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device [receives a pattern of motion (movement) of device to adjust interface (zoom) ¶45 "The accelerometer 600 may be configured to detect a predetermined pattern of motion or acceleration of the mobile device 100 indicative of a command to zoom a region on the touch screen display 110 or display a region at a different region in the touch screen display 110."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by 

As to dependent claim 2, the rejection of claim 1 is incorporated. Rastogi and Park further teach wherein the one or more sensors include at least one of the following: an accelerometer; a gyroscope; [Rastogi ¶20 "gyroscope and accelerometer"]

As to dependent claim 3, the rejection of claim 1 is incorporated. Rastogi and Park further teach before receipt of the user instruction, adjust the user interface presented on the display to present the first user interface by a relocation of at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location. [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20] 

As to dependent claim 4, the rejection of claim 3 is incorporated. Rastogi and Park further teach wherein the second location makes the at least one user interface element accessible to a digit of the hand of the user that is determined to be holding the mobile device.  [Rastogi Fig. 5 illustrates ui elements closer to hand that is holding and thumb (digit) ¶16, "close proximity with the right hand thumb"; ¶20 "held in the right hand and is in close proximity with 

As to dependent claim 7, the rejection of claim 1 is incorporated. Rastogi and Park further teach before receipt of the user instruction, adjust the user interface presented on the display to present the first user interface by a relocation of at least one content element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20]

As to independent claim 14, Rastogi teaches a method for adjusting a user interface presented on a mobile device display, the method comprising, by a processor: [mobile ¶29 with display and processor Fig. 9]
receiving sensor data from one or more sensors of a mobile device; [sensors detect positions (receive data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determining a hand of a user that is holding the mobile device based on the received sensor data; and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
identifying, based on the determination, a first user interface to be presented on the display, [Fig. 5 illustrates interfaces based on determined left or right hand use ¶20 "detect the 
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device,
However, Park teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device [receives a pattern of motion (movement) of device to adjust interface (zoom) ¶45 "The accelerometer 600 may be configured to detect a predetermined pattern of motion or acceleration of the mobile device 100 indicative of a command to zoom a region on the touch screen display 110 or display a region at a different region in the touch screen display 110."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to 

As to dependent claim 15, the rejection of claim 14 is incorporated. Rastogi and Park further teach herein adjusting, before receiving the user instruction, the user interface presented on the mobile device display to present the first user interface by relocating at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20]

As to dependent claim 16, the rejection of claim 15 is incorporated. Rastogi and Park further teach wherein the second location makes the at least one user interface element accessible to a digit of the hand of the user that is determined to be holding the mobile device.  [Rastogi Fig. 5 illustrates ui elements closer to hand that is holding and thumb (digit) ¶16, "close proximity with the right hand thumb"; ¶20 "held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."]

As to dependent claim 17, the rejection of claim 14 is incorporated. Rastogi and Park further teach herein adjusting, before receiving the user instruction, the user interface presented on the mobile device display to present the first user interface by relocating at least one user 

As to independent claim 20, Rastogi teaches a mobile device comprising: [mobile ¶29]
a display [Fig. 9 display 925 ¶31] configured to present a user interface to a user; [Fig. 5 illustrates a presented user interface ¶20]
one or more sensors; [Fig. 5 illustrates sensors 510 and 515 ¶20]
and a processor configured to: [Fig. 9 processor 905 ¶31]
receive sensor data from the one or more sensors, [sensors detect positions (data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determine one of a left hand and a right hand of the user that is holding the mobile device based on the received sensor data, and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one 
However, Park teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device [receives a pattern of motion (movement) of device to adjust interface (zoom) ¶45 "The accelerometer 600 may be configured to detect a predetermined pattern of motion or acceleration of the mobile device 100 indicative of a command to zoom a region on the touch screen display 110 or display a region at a different region in the touch screen display 110."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device disclosed by Park because both techniques address the same field of mobile interfaces and by incorporating Park into Rastogi enhances interfaces with more convenient and easier use that allows users to input on intended regions of interest [Park ¶3-¶4]

Claims 5-6, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Park as applied in the rejection of claim 4 and 7 above, and further in view of Churikov et al. (US 20130300668 A1 hereinafter Churikov).

claim 5, Rastogi and Park teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 
Rastogi and Park do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.
However, Churikov teaches wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.  [hand on right side moves element to right side with hand ¶57 "user's grip has switched such that a user's hand 114 is now depicted at a location 508 along a right edge of the device. Now, the location of the element 504 corresponds to the location 508 along the right edge"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Park by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi and Park enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

As to dependent claim 6, Rastogi and Park teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 

However, Churikov teaches wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand. [hand on left side moves element to left side with hand ¶57 "the user's hand 114 is represented as holding a device at a location 506 at along a left edge of the device. Accordingly, the location of the element 504 corresponds to the location 506 along the left edge that may be detected using various sensors"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Park by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi and Park enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

As to dependent claim 8, Rastogi and Park teach all the limitations as set forth in the rejection of claim 7 that is incorporated. 
Rastogi and Park do not specifically teach wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Park by incorporating the wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi and Park enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

As to dependent claim 9, the rejection of claim 8 is incorporated. Rastogi, Park and Churikov further teach wherein the processor is further configured to position the at least one content element in a left portion of the display in response to determining that the user is holding the mobile device with the right hand.  [Churikov moves elements away from hand ¶45 "a right-handed or two-handed grip may cause corresponding adaptations to positions for windows, pop-ups, menus and commands. This helps to avoid occlusions and facilitate interaction with the user interface by placing items in locations that are optimized for grip."]

claim 10, the rejection of claim 8 is incorporated. Rastogi, Park and Churikov further teach wherein the processor is further configured to position the at least one content element in a right portion of the display in response to determining that the user is holding the mobile device with the left hand.  [Churikov left hand leads to right side interface ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]

As to dependent claim 18, Rastogi and Park teach all the limitations as set forth in the rejection of claim 17 that is incorporated. 
Rastogi and Park do not specifically teach wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device.
However, Churikov teaches wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device. [moves interface to opposite of grip ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Park by incorporating the wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Park as applied in the rejection of claim 1 above, and further in view of Schwartz et al. (US 20170193261 A1 hereinafter Schwartz).

As to dependent claim 11, Rastogi and Park teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Rastogi and Park do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.
However, Schwartz teaches wherein the processor is further configured to determine that the user is holding the mobile device with a left hand based on received data that indicates a thumb impression with an orientation from a bottom left side of the display to a top left right of the display.  [Fig. 4B illustrates left thumb oriented to the left side ¶42-¶43]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Park by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand disclosed by Schwartz because all techniques address the same field of mobile interfaces and by incorporating Schwartz into 

As to dependent claim 12, Rastogi and Park teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Rastogi and Park do not specifically teach wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on received data that indicates a thumb impression with an orientation from a bottom right side of the display to a top left side of the display.
However, Schwartz teaches wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on received data that indicates a thumb impression with an orientation from a bottom right side of the display to a top left side of the display. [Fig. 4C illustrates right thumb oriented to the right side ¶45-¶47]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Park by incorporating the wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on received data that indicates a thumb impression with an orientation from a bottom right side of the display to a top left side of the display disclosed by Schwartz because all techniques address the same field of mobile interfaces and by incorporating Schwartz into Rastogi and Park enhances interfaces with more convenient use of either hand making elements more accessible to a thumb. [Schwartz ¶24]



Response to Arguments
Applicant's arguments filed 06/03/2021. In the remark, applicant argues that: 	
(1) Rastogi and Schwartz fail to teach "subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface irrespective of the hand of the user determined to be holding the mobile device," as recited in amended claim 1. See interview on 06/14/2021.

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Park as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Bostick. et al. (US 20190354281 A1) teaches detecting patterns of movement and zooming or scaling interfaces (See ¶17)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143